IN THE
                         TENTH COURT OF APPEALS

                                No. 10-14-00162-CV

PEREGRINE PIPELINE COMPANY, L.P.,
                                                           Appellant
v.

EAGLE FORD LAND PARTNERS, L.P.,
                                                           Appellee



                      From the County Court at Law No. 2
                            Johnson County, Texas
                         Trial Court No. E-2007-00046


                          MEMORANDUM OPINION


      Peregrine Pipeline Company, L.P. appeals from a condemnation judgment that

awarded Eagle Ford Land Partners a monetary judgment. The parties have reached an

agreement to settle this appeal, and have asked this Court to modify the trial court's

judgment in accordance with their agreement and to dismiss the appeal. The Court

agrees and the trial court's judgment is modified to reflect the requested changes in the

agreed motion to modify the judgment. However, the Court does not dismiss the appeal
but renders judgment effectuating the parties' agreement in accordance with the rules of

appellate procedure.1 TEX. R. APP. P. 42.1(a)(2)(A). Therefore, the judgment is modified,

and otherwise affirmed as modified in accordance with the parties' agreement.



                                                 TOM GRAY
                                                 Chief Justice

Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins
Modified, and Affirmed as Modified
Opinion delivered and filed January 24, 2018
[CV06]




1If either of the parties dispute the procedural disposition of this proceeding, a motion for rehearing may
be filed in accordance with Rule of Appellate Procedure 49.1. See TEX. R. APP. P. 49.1.
Peregrine Pipeline Co., L.P. v. Eagle Ford Land Partners, L.P.                                      Page 2